Citation Nr: 1820915	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-20 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a hip disorder, status post total hip arthroplasty.

2.  Entitlement to a rating in excess of 40 percent for left leg varicose veins.

3.  Entitlement to a rating in excess of 20 percent for right leg varicose veins.  

4.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.  

5.  Entitlement to special monthly compensation due to the need for aid and attendance or on account of being housebound.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) from July 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2016, these issues were remanded by the Board for additional development. 

The Board notes that in a March 2, 2018 letter the Veteran's representative requested 60 days to respond to the January 31, 2018 Supplement Statement of the Case to submit evidence in support of the Veteran's appeal.  The representative indicated that this additional delay was necessary to submit a statement "supporting the conversation with the representative" that the Veteran did not receive notice to appear for the scheduled C&P exams.  As the Board is remanding the Veteran's claims to attempt to reschedule these examinations, the Board does not find that additional delay is required.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claims must be remanded again for additional development prior to adjudication by the Board. 

In the June 2016 remand, the Board instructed the AOJ to afford the Veteran VA examinations to (1) determine whether the Veteran's hip disorder is due to his period of service or due to a service-connected disability; (2) determine the current severity of his service-connected left leg varicose veins, right leg varicose veins, and a left shoulder disability; and (3) determine if the Veteran required aid and attendance to perform routine activities of daily living or whether he is substantially confined to his dwelling and immediate premises due to disability due to his service-connected disabilities.  

According to the January 2018 Supplemental Statement of the Case (SSOC), the Veteran was scheduled for evaluations of each condition in November 2017, but he failed to report for the scheduled VA examinations.  In March 2018, the Veteran's representative reported that the Veteran did not receive notification of the examinations prior to his failure to report to the examinations.  

The Board notes that the record does not include any letters notifying the Veteran of these scheduled examinations.  As it is unclear that the Veteran was properly notified of these evaluations, the Board finds that the Veteran should be afforded new examinations for the conditions on appeal and attempts to schedule the Veteran for these examinations should be documented in the claims file.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to schedule the Veteran for an examination to determine the origins of his hip disorders.  Any attempts to schedule this examination should be documented in the claims file and notice should be provided to the Veteran.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that any hip disorder, including osteoarthritis status post June 2008 total hip replacement as well as damage to the short head of the biceps femoris muscle and sciatic nerve impairment due to the hip replacement, is related to or had its onset in service?  

(b)  Is it at least as likely as not that any of the hip disorders was caused by the Veteran's service-connected varicose veins?  

(c)  Is it at least as likely as not that any of the hip disorders was aggravated (i.e., permanently worsened) by the Veteran's service-connected varicose veins?  

In providing the requested opinions, the examiner should discuss the December 2009 letter from Dr. Flemming and the February 2010 opinion by Dr. Johansen.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

In providing the requested opinions, the examiner should comment on the Veteran's and his families competent lay reports.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Undertake appropriate efforts to schedule the Veteran for an examination to determine the severity of the varicose veins including any problems they cause with employment.  Any attempts to schedule this examination should be documented in the claims file and notice should be provided to the Veteran.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present.  The examiner must also discuss the limitations placed on the Veteran's ability to push, pull, lift, stand, walk, and drive as well as the other actions required for sedentary and non-sedentary employment due to his service-connected varicose veins.

3. Undertake appropriate efforts to schedule the Veteran for an examination to determine the severity of his left shoulder disability including any problems they cause with employment.  Any attempts to schedule this examination should be documented in the claims file and notice should be provided to the Veteran.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide VA with the following information.  

i.  The examiner should conduct complete range of motion of the left shoulder with specific findings as to flexion, abduction, external rotation, and internal rotation.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's left shoulder, i.e., the extent of the Veteran's pain-free motion.

ii.  In providing the requested opinions regarding the range of motion of the left shoulder, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the left shoulder during these flare-ups.

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

4.  Schedule the Veteran for an aid and attendance/housebound examination.  Any attempts to schedule this examination should be documented in the claims file and notice should be provided to the Veteran.  The claims file should be reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner is thereafter asked to provide an opinion as to (1) whether the Veteran requires aid and attendance to perform routine activities of daily living and (2) whether he is substantially confined to his dwelling and immediate premises due to disability.

In providing the requested opinions, the examiner is advised that the routine activities of daily living are basic self-care tasks which include such things as the ability to dress or undress one's self, to keep one's self ordinarily clean and presentable, ability to feed one's self, the ability to attend to the needs of nature, and the ability to protect one's self from the hazards or dangers incident to his daily environment.

In providing the requested opinions, the examiner should comment on the Veteran's and his families competent lay reports.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, after conducting any further development deemed warranted, re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the January 2014 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




